Citation Nr: 1132444	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from May 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma denied the benefits sought on appeal.  In a letter dated in March 2009, the RO notified the Veteran of the decision.  

In May 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

The Board also observes that additional evidence in the form of medical evidence has been received, which was not previously considered by the RO.  However, the Veteran waived the RO's initial consideration of the evidence in May 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claim for service connection for tinnitus has been obtained.

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Here, the Veteran claims that he was exposed to extreme noise while serving as an artillery crewman in the military.  Specifically, he contends that he was exposed to loud noises and sounds while serving in Vietnam working with field artillery and participating in fire missions.  See March 2009 Notice of Disagreement (NOD) and May 2011 Hearing transcript, pp. 2-3.  During his May 2011 hearing, he testified that, when laying down to rest or sleep, he had to "lay down by the gun and surround the gun," and would often awaken to the sound of a gun being fired nearby.  See Hearing Transcript, p. 4.  During his February 2009 VA examination, he recalled an incident in Vietnam wherein a 105 Howitzer was fired while he was sleeping near it.  See February 2009 VA examination report.  The Veteran contends that his tinnitus is causally related to his exposure to acoustic trauma during his military service.  He further maintains that he has experienced ringing in his ears since service.  

The Veteran's military records reflect that his military occupational specialty (MOS) was that of field artillery basic, and his personnel records show that he served in the Republic of Vietnam from August 1965 to April 1966.  In the February 2009 rating decision, the RO conceded exposure to acoustic trauma in service.  Based upon this information and the Veteran's own reports of noise exposure, the Board agrees with this determination.  The question remains, however, whether the Veteran's reported tinnitus is related to the noise exposure in service.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints and diagnosis of or treatment for tinnitus.  On his May 1963 examination conducted pursuant to his enlistment into the military, he denied having a history of ear problems and the clinical evaluation of his ears and drums was shown to be normal.  The Board notes that findings from the May 1963 audiogram (which will be discussed in greater detail in the remand section below) reflect a slight level of hearing loss upon enlistment.  However, the Veteran does not maintain that he experienced ringing in his ears prior to service, or that his tinnitus pre-existed his service.  Therefore, evidence reflecting a slight level of hearing loss on his enlistment examination report is irrelevant with respect to his tinnitus claim.  

Thus, the Veteran's service treatment records are clear for any reports or findings of tinnitus, including the April 1966 separation examination which shows that the clinical evaluation of his ears and drums to be normal.  Thus, the service treatment records fail to establish the presence of a chronic disability in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  

The Veteran has stated that his tinnitus is related to his military service and has been present since his time in the military.  See May 2011 Hearing Transcript, pp. 9-10.  Thus, he has alleged a continuity of symptomatology.  

The Veteran underwent a VA audiological examination in February 2009 during which he described his military duties and relayed a history of constant bilateral tinnitus.  According to the Veteran, he experiences a persistent ringing sound in his both ears which he believes started approximately in 1966.  A comparison of the air conduction and bone conduction studies (which will be discussed in greater detail in the remand section below) revealed varying hearing thresholds in the 500, 1000, 2000, 3000 and 4000 Hertz ranges.  Based on the inconsistencies in these audiological findings, the examiner determined that a diagnosis of tinnitus was not possible and that the etiology of bilateral tinnitus could not be determined as that would be resorting to mere speculation.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 § 3.102.  

Initially, the Board finds that the Veteran's statements with respect to the onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  While the February 2009 VA examiner did not provide a definitive diagnosis of tinnitus, as previously discussed above, tinnitus is subjective, and the type of condition which lay testimony is competent.  See Charles at 374; see also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Veteran reported a history of noise exposure in service and constant tinnitus since service at his February 2009 VA examination and his May 2011 video conference hearing.  The Board finds that the Veteran is competent to report experiencing a ringing sound in his ears during and after service.  In addition, the Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  The Board also concludes that the February 2009 VA medical report is of limited probative value to the extent that no etiological opinion was provided as to the relationship between the Veteran's tinnitus and service.  Indeed, in her explanation, the examiner relied on the inconsistent hearing thresholds in the air conduction and bone conduction studies and does not appear to have given much weight to the Veteran's account of his in-service noise exposure and his description of a persistent ringing/buzzing sound in his ears that began in service and has continued since.  In any event, the Board notes that, while the February 2009 examiner did not provide an opinion relating the Veteran's tinnitus to service, she has not stated in definitive terms that such disability is not related to his years in service.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether his current chronic tinnitus is etiologically related to his active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran contends that he has bilateral hearing loss as a result of his exposure to extreme noise while serving as an artillery crewman during his period of active duty in the military.  Specifically, the Veteran maintains that he was exposed to loud noise while participating in combat duty in Vietnam.  

At the Veteran's May 1963 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran denied having a medical history of ear trouble.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-10(0)
-5(5)
0(10)
5(10)
LEFT
5(20)
-5(5)
-5(5)
15(25)
20(25)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  

The Board acknowledges that, based on these audiological findings, the Veteran had slight hearing loss at the lower and higher frequencies in both the right and left ear.  However, while these findings reflect some level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran did not mark to have any hearing problems in his report of medical history and there are no pre-service audiological evaluations or reports reflecting any signs, reports or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the sections entitled 'Summary of Defects and Diagnoses' and 'Physician's Summary and Elaboration of all Pertinent Data'.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on May 8, 1963, the Board will resolve this doubt in favor of the Veteran, and finds that bilateral hearing loss did not pre-exist the Veteran's period of service.  He is, therefore, presumed to have been in sound condition at entry to service in May 1963.  

On the April 1966 examination conducted pursuant to the Veteran's separation from active duty, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
XXXX
0(5)
LEFT
0(15)
0(10)
0(10)
XXXX
0(5)

The Veteran's post-service records reflect that he was afforded a VA audiological examination in February 2009 during which the audiologist interviewed him regarding his military background as well as his medical history.  According to the Veteran, his auditory problems began while serving in Vietnam.  He explained that his military service consisted of working with field artillery, that he "fired weapons with his right hand," and that he did not wear any form of hearing protection while performing these duties.  With respect to whether he has any functional impairment, the Veteran reports that he "can't hear."  According to the Veteran, he worked as a mechanic and carpenter after service, but always wore hearing protection while performing his occupational duties.  He also reported to having used hearing protection while participating in hunting and recreational shooting activities.  On the audiogram, pure tone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
70
85
LEFT
45
60
85
90
105

The pure tone bone conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
80
80
75
LEFT
20
50
80
80
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 52 percent in the left ear.  However, the examiner determined that a diagnosis of hearing loss was not possible due to the inconsistencies between the air conduction and bone conduction thresholds in the 500, 1000, 2000, 3000 and 4000 Hertz ranges.  The examiner also concluded that an etiological opinion could not be provided based on the examination results "as that would mean resorting to mere speculation."  

The Veteran later submitted additional evidence from his private audiologists, dated in May 2011 and date stamped as having been received in June 2011.  One audiological report was issued by E.F., a Hearing Instrument Specialist at the Pioneer Hearing Aid Center, and contains the Veteran's audiogram results in graph form.  However, the Board finds it difficult to interpret the numerical results based on the graphical values provided as the audiogram contains a great deal of indecipherable writing, notations, and hand-written marks all over it making it difficult to read and understand.  

The other audiological report was issued by Dr. D.H. and also contains the Veteran's audiogram results.  The results of this private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
75
75
90
LEFT
35
65
85
90
105

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  While this audiological evaluation establishes that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385, the audiologist did not provide a medical opinion as to whether the Veteran's hearing loss is related to service.  

As previously discussed above, the Board finds the Veteran credible with respect to his lay assertions and has conceded in-service noise exposure.  However, the Veteran is not competent to provide a medical opinion on the etiology of his hearing loss because he has not been shown to have the required medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that the February 2009 VA examiner was unable to provide a diagnosis and medical opinion concerning the Veteran's hearing loss based on the inconsistent air conduction and bone conduction thresholds exhibited.  However, the examiner should have attempted to resolve these discrepancies and provided the Veteran with another appropriate audiological examination to determine whether he suffered from hearing loss by VA standards.  

As the February 2009 VA examination was inadequate, and the private audiological evaluation with Dr. D.H. did not contain a medical opinion concerning the etiology of the Veteran's hearing loss, the Board finds that the Veteran should be afforded another VA audiological examination to determine the nature and etiology of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims folder and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  The examiner should also review findings from the May 2011 private evaluation conducted by Dr. D.H.  

The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including his conceded in-service noise exposure.  If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. When the development requested has been completed, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


